JfourtF) Court of Sppealsf
                                    Antonio, Wtxa&

                                   JUDGMENT

                      Nos. 04-14-00860-CR & 04-14-00861-CR


                                  Michael MACIEL.
                                      Appellant

                                          V.



                                The STATE of Texas, ,
                                     Appellee

             From the 187th Judicial District Court, Bexar County, Texas
                    Trial Court Nos. 2014CR4959B & 20144960B
                    Honorable Raymond Angelini, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

   In accordance with this court's opinion of this date, these appeals are DISMISSED.

   SIGNED January 21, 2015.




                                           h son Pulliam, Justice